

101 HRES 1057 IH: Expressing the sense of the House of Representatives that in order to effectively address the high prevalence of those suffering from mental health conditions and substance use disorders, the United States needs to make historic financial investments into mental health and substance use disorder care and finally acknowledge such care as a priority in health care equal to physical health, and for other purposes.
U.S. House of Representatives
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1057IN THE HOUSE OF REPRESENTATIVESJuly 21, 2020Mr. Kennedy (for himself, Ms. Matsui, Mr. Tonko, Mr. Cárdenas, and Mr. Trone) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that in order to effectively address the high prevalence of those suffering from mental health conditions and substance use disorders, the United States needs to make historic financial investments into mental health and substance use disorder care and finally acknowledge such care as a priority in health care equal to physical health, and for other purposes.Whereas there is an urgent need to improve our health care system to better integrate mental health and substance use disorders so they are no longer seen separately;Whereas according to the World Health Organization, mental illness is severely underdiagnosed, and less than half of those who meet diagnostic criteria are identified;Whereas there is a pressing need to provide a comprehensive solution to fix our health system that incorporates the needs and expertise of all its stakeholders, especially those who have expertise in mental health and substance use disorders;Whereas it is essential to remove the misguided association between mental illness and violence driven by fear and misunderstanding;Whereas mental illness and substance use disorders have been underresearched, undertreated, and overstigmatized;Whereas stigma, vilification, and dismissal of mental illness and substance use—(1)create a culture that—(A)discourages utilization of mental health and substance use disorder services; and(B)lacks acknowledgment that struggling with mental health conditions or substance use disorder is not something to be ashamed of; and(2)can vary in prominence in different cultures and communities, and are particularly high among communities of color and minority communities;Whereas men in particular face cultural and societal barriers to seeking treatment for mental health concerns and substance use disorders, which can contribute to concerning outcomes including suicide and aggressive behaviors;Whereas the bulk of our mental health and substance use disorder services are reactive instead of proactive, treating patients when they are in crisis instead of incorporating services and screenings earlier in an attempt to prevent such crisis from occurring;Whereas there is a need to increase access to treatment, services, and social supports for everyone to proactively address root causes of mental illness and substance use disorders;Whereas it is necessary to address the root causes of mental health concerns and substance use disorders;Whereas it is necessary to address suicide in a holistic manner and recognize and address suicide ideation and not just the action in isolation;Whereas there is a need to address social determinants of health, which are conditions that directly and indirectly affect the health, health care, and wellness of individuals and communities, in order to effectively provide care for all individuals living with mental illness and substance use disorders;Whereas mental health impacts physical health, and physical health impacts mental health;Whereas the current health care system does not adequately incorporate mental health and substance use disorders into the assessment or delivery of care, as evidenced by the fact that all vital signs are currently for physical health alone and do not touch on mental health or substance use disorders;Whereas the lack of a united approach across the Federal Government to improve mental health and substance use disorders has left States and localities—(1)without adequate guidance or resources;(2)without resources unable to provide the mental health and substance use disorder services needed to adequately meet the needs of their populations; and(3)with resources unable to effectively distribute services to adequately meet the needs of their populations;Whereas there is a need for greater collaboration across all Federal departments that touches various aspects of the health care system in order to fully incorporate the needs and concerns of everyone involved in the mental health and substance use disorder system;Whereas there is a need for greater collaboration between Federal, State, and local departments that touches on various aspects of the health care system;Whereas there is a need for one centralized location within the Federal Government for good, reliable information on mental health and substance use disorders for providers, patients, and caregivers;Whereas there is a need for standardized definitions, standards of care, and metrics for mental health and substance use disorders across disciplines;Whereas there is a need to change incentives for providers to better ensure everyone with mental health and substance use disorders needs gets access to the necessary care and treatment;Whereas the Mental Health Parity and Addiction Equality Act has been in effect since 2008, and 12 years later there is still a lack of compliance among insurers not adequately covering mental health and substance use disorder services;Whereas Medicaid is the single largest payer of mental health and substance use disorder services, and reimbursement is far from adequate;Whereas there is a need to incentivize payers to adequately cover mental health and substance use disorder services in the same manner that all specialty services are covered;Whereas there is a need to increase the number of mental health and substance use disorder providers;Whereas 55 percent of counties in the United States do not have a single psychiatrist, psychologist, or social worker;Whereas only 10 percent of people suffering from a substance use disorder receive specialty treatment;Whereas there is a need to increase access and utilization to telemedicine for mental health and substance use disorder services both within States and across State lines;Whereas patient privacy needs to be protected, but there needs to be a better way to share information among providers to better serve the patient’s needs;Whereas safe housing needs to be recognized as a basic requirement for treatment to be successful and needs to be better addressed as people transition care;Whereas there is a need to improve social determinants of health, such as increased access to stable housing and jobs, for those suffering from mental illness and substance use disorders to have a sustained recovery;Whereas there is a need to provide care in more appropriate and integrated settings for all patients, such as treating geriatric patients in their homes as opposed to nursing homes, when appropriate and in compliance with the Americans with Disabilities Act of 1990 (Public Law 101–336) and the Supreme Court’s Olmstead v. L.C. decision;Whereas there is a need for greater focus on intensive outpatient, partial hospitalizations, residential programs, day programs, supported housing, assertive community treatment, mobile crisis services, peer support services, supported employment, and community-based services for adults with mental illness and substance use disorders;Whereas there is a need to ensure that services support individuals with mental health conditions and substance use disorders to participate fully in their communities and live and thrive independentlyWhereas there needs to be consistent care coordination and more effective transition services for those moving between hospitals and the community;Whereas there is a need to address isolation issues geriatric patients face which can negatively impact their mental health;Whereas depression, anxiety, post-traumatic stress, and psychosis are some of the most common conditions women experience pre- and postpartum;Whereas unmet parental mental health and substance use disorder treatment and service needs contribute to increased involvement with the child welfare system, which leads to preventable foster care placements, given that—(1)in 2018, 262,956 children entered foster care, with the leading reasons related to mental health and substance use disorder needs of the parents, with—(A)36 percent of children entering care as a result of parental drug abuse;(B)14 percent of children entering care as a result of the caretaker’s inability to cope; and(C)5 percent of children entering care as a result of parental alcohol abuse;(2)even when necessary to ensure a child’s safety, foster care itself creates additional trauma for both the child and family; and(3)longstanding racial inequities in child welfare services create disproportionate child welfare involvement for Black, Native, and Latinx children and families, which exacerbates those families’ experiences of trauma and contribute to health disparities while not resulting in needed access to quality mental health and substance use disorder services;Whereas children and adolescents have unique needs when it comes to mental health and substance use disorders and the services provided, given that—(1)45 percent of children have experienced adverse childhood experiences which have the potential to significantly impact the mental health of children;(2)in the last 12 months, 49.4 percent of children who needed mental health services did not receive the necessary services, and there needs to be improved access to more appropriate treatment services, which must focus on community-based supports and services available near their home, in order to effectively prevent children from experiencing a mental health crisis; (3)many children suffering and struggling go undiagnosed and are not adequately supported, and there is a need to improve training and understanding of mental health and substance use disorder concerns for educators since often there are barriers to mental health and substance use disorder treatment in a school setting;(4)42 percent of school districts have reported using threat assessment and risk assessment teams, an approach created by the United States Secret Service that involves identifying, evaluating, and taking action on current or potential threats which—(A)can cause significant harm to the mental health and emotional well-being of children;(B)has compounded already existent stigma for groups of students;(C)has had a disproportionate impact on students of color by initiating justice involvement in lieu of more appropriate services; and(D)has had a disproportionate impact on students with disabilities;(5)families and caregivers need to be included when treating children suffering from mental illness and substance use disorders; and(6)when children turn 18 they are cut off from mental health and substance use disorder services which impacts continuity of care; Whereas there is a growing need for mental health and substance use disorder services amongst young adults and college-aged adults, and between 2007 and 2017, for those aged 18–34 there was a—(1)108-percent increase in drug-related deaths;(2)69-percent increase in alcohol-induced deaths; and(3)35-percent increase in suicide deaths;Whereas despite the rising need for mental health and substance use disorder treatment by young adults, there continues to be disparities in accessing care experienced by young adults of color;Whereas 5.5 million veterans and servicemembers rely on the Department of Veterans Affairs for health services, and 1.5 million veterans have received a mental health diagnosis, and—(1)1 in 4 active duty members shows signs of mental health conditions;(2)the rate of post-traumatic stress disorder (PTSD) is 15 times higher in servicemembers than compared to civilians due to military combat and military sexual assault and trauma;(3)the rate of depression is 5 times higher in servicemembers than compared to civilians;(4)every day, 22 veterans die by suicide;(5)there is a fear of disclosing mental health conditions and substance use disorders and seeking treatment due to negative career implications; and(6)less than 50 percent of veterans receive the mental health treatment and services they need;Whereas 11 percent of those entering the Veterans Affairs health system meet the criteria for a substance use disorder;Whereas veterans are more likely to have an alcohol use disorder than civilians;Whereas 2 in 10 veterans with PTSD have a comorbid substance use disorder, and 1 in 3 veterans seeking services for a substance use disorder also have PTSD, showing the interconnectedness between these conditions; Whereas there is a need to better educate all those in the criminal justice system on the impact and needs of those with mental health conditions and substance use disorders;Whereas the United States justice system is the largest provider of mental health services, and it was not built, or intended to be used, for that purpose, and—(1)there are 550,000 people currently incarcerated with mental illness;(2)1 in 5 people incarcerated has a serious mental illness; and(3)of those incarcerated, 75 percent with a serious mental illness suffer from a co-occurring substance use disorder;Whereas there is a need for incentives to reduce inappropriate incarceration and detention for those with mental health and substance use disorder needs;Whereas one-third of people incarcerated receive treatment for mental illness, and many times it is inconsistent and inadequate, and there is a need for improved access to services and treatments that are also trauma informed;Whereas there is a need to have mental health, substance use disorder, and diversion services available at all intercepts of the Sequential Intercept Model, a model developed to inform more appropriate community-based responses and divert those with mental illness and substance use disorder;Whereas there is a need to improve levels of coordination, care management, and insurance coverage before, during, and after incarceration;Whereas postrelease navigation is key to keeping people from reentering the justice system;Whereas there is insufficient understanding of the mental health effects of incarceration;Whereas there is a need to redefine the juvenile justice system to include those who are 25 years of age or younger in order to reflect the most up-to-date scientific consensus on brain development and behavior;Whereas the juvenile justice system must fulfill its purpose of supporting, rehabilitating, and treating children in need rather than punishing them given that—(1)studies have shown that 70 percent of youth in detention have a diagnosed mental illness, and 60 percent of those may also meet the criteria for a substance use disorder;(2)90 percent of those in the juvenile justice system have been exposed to trauma or violence which may increase the likelihood of juvenile justice involvement;(3)entry into the juvenile justice system may exacerbate the existing mental health and substance use disorder concerns of youths, particularly in the absence of consistent screening and treatment for these conditions; and(4)an estimated 33 percent of children in long-term juvenile justice facilities have intellectual, developmental, and other disabilities and were receiving special education services; therefore there is a need to have specific services and programs within the juvenile justice system with a focus on their needs;Whereas studies show that 41.2 percent of those who are diagnosed with a substance use disorder are also diagnosed with a mental illness, which is likely an underestimate in light of the current barriers to identifying and reporting mental health concerns;Whereas given the high co-occurrence with mental illness, comprehensive care for substance use should include access to psychopharmacology, psychotherapy, contingency management, recovery support, all evidence-based medication-assisted treatment, a multidisciplinary staff, and group therapy for adults, and—(1)addiction treatment centers should either offer or have available comprehensive care and support and have the ability to treat mental illness as well as substance use disorders; and(2)to allow for treatment flexibility to fit the needs of the patient, there is a need to increase access to all evidence-based medication-assisted treatment, in prisons, jails, and all addiction treatment centers;Whereas there are inequities in access, availability, and quality for mental health and substance use disorder services for minority communities, and—(1)there is greater stigma among racial and ethnic minority populations;(2)racial and ethnic minorities are disproportionately affected by disabilities that result from mental health conditions; and(3)only 31 percent of African Americans and Hispanics and 22 percent of Asians receive mental health care compared to 48 percent of Caucasians;Whereas LGBTQ individuals are more than twice as likely to suffer from mental health conditions and substance use disorders than heterosexual individuals, and—(1)29 percent of LGBTQ youths attempt suicide, which is almost 5 times more likely than heterosexual youths;(2)approximately 31 percent of LGBTQ older adults report symptoms of depression, and 39 percent report seriously thinking about suicide;(3)30.8 percent of transgender individuals report considering suicide compared to 2.3 percent of heterosexual individuals; and(4)of the 4,890 transgender individuals incarcerated in State prisons, only 15 were confirmed of being housed according to their lived gender, which poses a significant threat to their mental health; Whereas the COVID–19 pandemic has highlighted the gaps in our health system when it comes to mental health and substance use disorder services and shown how sheltering in place and isolating can impact one’s mental health and substance use, specifically showing—(1)that 47 percent of people report that the pandemic has negatively impacted their mental health, with 21 percent saying that it has had a major negative impact;(2)a significant increase in number of calls to suicide prevention hotlines;(3)a 1,000-percent increase in texts to SAMHSA’s mental health hotline to about 20,000 texts in April 2020;(4)a 55-percent increase in number of alcohol sales; and(5)an 11.4-percent increase in overdose fatalities in the first quarter of 2020 driven by increased feelings of anxiety, depression, and use of substances; andWhereas there is a need for a population health approach that examines the distribution of health across populations and focuses attention on the need to provide access to the best evidence-based treatment for those with mental health conditions and substance use disorders who need clinical intervention in order to effectively reduce or mitigate the impact of risk factors that lead to psychological distress among those in high-risk populations: Now, therefore, be itThat it is the sense of the House of Representatives that in order to effectively address the high prevalence of those suffering from mental health conditions and substance use disorders, the United States needs to make historic financial investments into mental health and substance use disorder care and finally acknowledge such care as a priority in health care, equal to physical health, and recognize that— (1)mental health and physical health need to be treated together to treat the whole patient;(2)patient care needs to be patient-focused;(3)mental health and substance use disorder care needs to be proactive and treat people before they are in crisis;(4)any stigma associated with mental health and substance use disorders is completely unwarranted and serves as a barrier to care;(5)the Federal Government needs to create a comprehensive approach to improving the health care system that incorporates mental health and substance use disorders that includes system reform that—(A)aims to break down silos across the Federal, State, local, and Tribal levels for improved communication and care coordination;(B)provides a Federal framework to States, localities, and Tribes that connects agencies and services so they can have guidance when working to address the mental health and substance use disorder needs of their communities;(C)incentivizes providers to see both more complex and less complex patients and to see patients in rural and underserved areas;(D)expects insurers to comply with parity laws and holds them accountable for not providing parity of mental health and substance use disorder services and treatments; and(E)requires both public and private payers to have higher reimbursement rates for mental health and substance use disorder services that are on par with medical and surgical services;(6)the Federal Government needs to create a comprehensive approach to improving the health care system that incorporates mental health and substance use disorders that includes system improvements that—(A)focuses on early screenings, diagnosis, and intervention across the care continuum to prevent those from experiencing a mental health crisis;(B)improves families’ ability to access timely, affordable, and high-quality treatment and services;(C)strengthens mental health and substance use disorder services in schools and ensures there is engagement from all stakeholders;(D)improves and expands community-based services so people have access to services locally;(E)improves care coordination across treatment settings so patients have the services they need when they need it and do not need to navigate the system themselves;(F)promotes a sustained recovery that includes social determinants of health, such as housing, jobs, and childcare;(G)can adjust to meet the needs of each individual to provide the best care for each person;(H)ensures seamless transitions in care when moving through steps or processes;(I)ends the criminalization of mental illness and substance use disorders and increases programs for diversion that connects individuals to treatment, social supports, and social services;(J)provides access to high-quality and evidence-based mental health and substance use disorder care for those who are incarcerated;(K)creates young adult services and programs within the justice system for those who are ages 18 to 25 to successfully reduce recidivism and that are informed by neuropsychological brain science;(L)incorporates apprenticeship or job training programs into the justice system, particularly for youth, to empower them and reduce recidivism;(M)ensures cultural congruence so everyone in need of mental health and substance use disorder care has services that meet their needs;(N)adopts a population health approach as a tool to help address ongoing disparities in access to mental health and substance use disorder care by youth and adults of color;(O)ensures that LGBTQ individuals, communities of color, and immigrants have access to mental health and substance use disorder services that are culturally appropriate, are in the necessary language, and address any unique stigma from their communities;(P)enables veterans to access timely mental health and substance use disorder care that ensures continuity and is free of any administrative burdens;(Q)includes training for educators, first responders, and clinicians to identify indicators of mental health conditions and substance use disorders and to reduce stigma and bias related to these conditions so they can respond in a more productive way and connect people with more appropriate services;(R)supports health care providers by addressing their mental health and substance use disorder needs to reduce burnout;(S)provides a process in which States can work with other States to reconcile licensure and certification for and reimbursement to mental health and substance use disorder providers across State lines for the purpose of telemedicine;(T)leverages the current mental health and substance use disorder workforce by reducing administrative burdens to allow mental health and substance use disorder providers to perform to their highest level of licensure and certification; and(U)expands training opportunities and grows the workforce by partnering with schools and programs to provide free education to those who work in rural or underserved areas;(7)expanded access to mental health and substance use disorder care is essential to improving health and well-being;(8)all Americans deserve access to mental health and substance use disorder care without any barriers, such as cost or location of services; and(9)the United States needs to comprehensively break down all barriers to receiving access to mental health and substance use disorder care including financial burdens and location hurdles.